Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hassaan Haakim Rashaad, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant Rashaad leave to proceed on appeal in forma pauperis, we affirm for the reasons stated by the district court. See Rashaad v. United States, No. 3:14-cv-00304-MOC (W.D.N.C. Oct. 7, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.